Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11, 13-15, 17-23 allowed.
            The following is an examiner’s statement of reasons for allowance: 
      Applicant’s argument, see pages 7-8 of the response, filed 08/08/2022, with respect to 
the rejection(s) of claims 1-3, 5 and 6-7 under 35 U.S.C. § 102 as being anticipated by Takayama (U.S. 2015/0179466)/the rejection of claim 4 under 35 U.S.C. § 103 as being unpatentable over Takayama in view of Toh (U.S. 2017/0117118 )( particularly the argument that Takayama does not teach or suggest the features of  “flowing a second gaseous mixture over the substrate, and at the same time, suppressing the chemical reactions with the surface of the substrate, the second gaseous mixture being different from the first gaseous mixture and comprising hydrogen.”, as recited in amended claim 1, because Takayama specifically discloses O2 gas, or N2 gas, and a rare gas for a first gas in step ST11 ( flowing the second gaseous mixture)) have been fully considered and are persuasive.  The final rejection(s) of claims 1-7, as set forth in the office action dated 06/27/2022, has been withdrawn. The reason for allowance of independent claims 9, 17 have been stated in the office action dated 06/27/2022
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713